PER CURIAM.
State Farm Mutual Automobile Insurance Co. appeals an order granting the motion of plaintiffs-appellees Carmen C. Ortega and Pablo Ortega for a new trial on damages. We find no error in the trial court’s determination that a new trial on damages is required. However, State Farm correctly asserts that the trial court erred in excluding State Farm’s only expert witness, Dr. Richard Glatzer, for failure to produce certain financial information. We reverse that ruling on authority of Syken v. Elkins, 644 So.2d 539 (Fla. 3d DCA 1994) (en banc). There must be a new trial on liability as well as damages.
Affirmed as modified.